The writ of certiorari from the Superior to the County Court, as it has been molded by judicial usages and legislative enactments to suit the convenience of our citizens, issues ordinarily after a judgment, to correct some alleged injustice which the party (410)  complaining has not had an opportunity of causing to be corrected by the ordinary remedy of appeal. When the record is brought up by this writ, the first inquiry in the Superior Court is, whether there shall be a reexamination of the matter wherein the alleged injustice occurred. If this be decided in the negative, the certiorari is dismissed, and a procedendo awarded to the county court to execute its judgment; but if it be decided in the affirmative, then the proceeding by certiorari
becomes, as to the matter complained of, that for which it is substituted, an appeal, a trial de novo both as to law and fact is awarded in the Superior Court, and the judgment to be reexamined is by such award annulled. This is the light in which the certiorari was in this case originally regarded, both by the petitioners and the court to which it was returned. The application for the writ was made in behalf of such only of the defendants in the judgment as felt themselves thereby aggrieved, and their prayer was that the judgment should be reversed, "and they have an opportunity of pleading to the said cause." And when, in obedience to the writ, the record was brought up to court, it was ordered that "a new trial be had, and that in the issue the defendant to the certiorari should be the party plaintiff, and the petitioners the defendants." But at the subsequent term, instead of proceeding to the trial of the merits involved in the issue, the petitioners prayed that the judgment below should be reversedfor error, no further trial be had, and the parties dismissed from the court.
We think that the court erred in assenting to this prayer. Thecertiorari was not in the nature of a writ of error. It can operate as such only where a writ of error does not lie, and we see no reason to doubt but that a writ of error might have been sued out to reverse the judgment in this case. A general jurisdiction is expressly conferred by statute on the Superior Court to grant writs of error, for correcting all errors of the county court, and this grant of jurisdiction is limited only *Page 313 
by the necessary and implied exception of those cases wherein   (411) the errors of the inferior court cannot be corrected by such a writ. The judgment here complained of was not one of those cases. It was rendered in a civil suit, inter partes, on a matter of right, to be judged of by the law common to both courts, and whether the proceedings were to be in all respects according to the usages of the common law, except so far as the public statutes had interfered for expediting the process, pleadings, and trial therein. It has not heretofore been questioned, we believe, that in such a case any error to be found in the judgment of the county court might be revised by writ of error. See Guionv. Shepherd, 1 N.C. 253. Besides, in a writ of error, where there is a common judgment, all against whom it is rendered must join, for an entire
judgment cannot be reversed in part.
The final judgment in the court below must be reversed, and the cause remitted to that court in order that a trial be had between the original plaintiff and the petitioners, as to their alleged indebtedness as the sureties of John J. Bryan.
PER CURIAM.                            Judgment accordingly.
Cited: Leatherwood v. Moody, 25 N.C. 133.